DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:
1) In claim 2, from which claims 3-10 depend, the term “in the vicinity of” renders the scope of the claims  indefinite in that it is not clear how near the opening a location would need to be to be considered “in the vicinity of”. This term is a relative limitation with no clear definition, making the scope of the claims unascertainable.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,623,130 to Bruckner et al (Bruckner et al). Bruckner et al teaches a casting sliding ate, in the embodiment of figures 1 and 2 for example, including a plurality of plates (6-8) where the plates comprise carbon fibers and a carbide (SiC), see col. 2 lines 10-15, col., col. 2 lines 32-40, claim 10 and claim 17 for example, thereby showing all aspects of claim 1.
With respect to claim 2, the plates include an opening (5) and the carbon fibers and the carbide components would be “in the vicinity” of the opening at last to the extent that this could allow for any place on the plates of Bruckner et al.
With respect to claim 3, the plates of Bruckner et al can include an inner (27) and outer (6)  body, the inner body comprising carbon fiber and a carbide.

With respect to claim 5, the outer body of Bruckner also comprises an Al2O3-ZrO3-SiO2-C based refractory composition (see claims 10 and 17 for example).
With respect to claims 6 and 7, the inner body (27) of Bruckner et al includes an opening (5) with a second body (6) formed around the first body and the second body also comprising carbon fibers and a carbide.
With respect to claim 8 and 10, the carbon fibers and carbide compositions fall within the instantly claimed range (see col. 2 lines 50-55 for example).
With respect to claim 9, the carbon fibers are aligned for extension in at least one direction, which can be any direction and any amount of alignment as allowed by this claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of Kuszyk et al showing a further example of sliding gate plates including a carbide and carbon fibers and Lee (the publication of the instant application) are also cited.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243.  The examiner can normally be reached on Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk